DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-11. The examined Claims are 1-11, with Claims 1-9 being amended herein, and Claims 10-11 being newly added.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended independent Claim 1 to require that the interconnectors are disposed and stacked at opposite sides of each of the plurality of unit cells so that “an upper surface and a lower surface of each of the plurality of unit cells directly contacts one of the interconnectors.”
	Accordingly, Applicant presents arguments in favor of the aforementioned amendments to the Claims versus the prior art of record (namely, the Hayashi reference). In particular, Applicant argues that as illustrated in Figures 3 and 5 of Hayashi, the unit cells of Hayashi do not have upper and lower 

	While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.

The amendments to Claim 1 were discussed previously (See the 11/17/20 Examiner Interview Summary Record). Although it was initially noted that the amendments to Claim 1 would overcome the prior art rejection of record, further consideration of the disclosure of Hayashi (wherein it is also noted that the aforementioned Examiner Interview Summary Record stated that further consideration of the Claims would still be required) indicates that instantly amended Claims 1-8 are in fact disclosed by Hayashi. 
As correctly indicated by Applicant (Page 6 of Remarks), Figure 3 of Hayashi illustrates a “unit cell” (formed of an air electrode layer (55), an electrolyte layer (56), and a fuel electrode layer (57) stacked on one another), “interconnectors” (connector plates (51, 60)), a “first window frame” (lower insulating frame (58)), and an “upper window frame” (upper insulating frame (53)). When only one unit cell is present, as illustrated in Figure 3, only two interconnectors are present, wherein protrusions (66, 67) of the interconnectors directly contact an upper or lower surface of the unit cell. However, and as also correctly indicated by Applicant (Page 6 of Remarks), a fuel cell stack structure is formed when a plurality of Hayashi’s unit cells are stacked on one another in a first direction. As illustrated in Figure 5 (and the annotated Figure 5 of Hayashi below), while it is true that interconnectors are positioned at the top and bottom of the entire stack of unit cells, interconnectors are also positioned throughout the stack of unit cells such that an upper surface and a lower surface of each unit cell directly contacts one 


    PNG
    media_image1.png
    584
    853
    media_image1.png
    Greyscale


	Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims (wherein it is noted that the previous prior art rejections of record are hereby withdrawn).

Claim Objections

Claim 1 is objected to because of the following informalities: the claimed phrase (emphasis added) “wherein the at least one second window frames is periodically” should instead be written as frame is periodically.” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the claimed phrase (emphasis added) “wherein the interconnector and the window frames have one of” should instead be written as “wherein the iinterconnectors and the window frames have one of.” Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (JP 2012-003941, using the provided English machine translation for citation purposes).

Regarding Claims 1-2, Hayashi teaches a fuel cell stack structure (Title, Abstract). As illustrated in Figures 3-5, Hayashi teaches that the fuel cell stack structure comprises a plurality of unit cells (each of which comprise an air electrode layer (55), an electrolyte layer (56), and a fuel electrode layer (57) stacked on one another) stacked in a first direction, and connector plates (51, 60) (“interconnectors”) which are disposed and stacked at opposite sides of the unit cells ([0033]-[0035]). As illustrated in Figures 3-5, Hayashi teaches that the fuel cell stack structure comprises a plurality of lower insulating 
As illustrated in Figure 5 (and the annotated Figure 5 of Hayashi below), although connector plates are positioned at the top and bottom of the entire stack of unit cells, connector plates are also positioned throughout the stack of unit cells such that an upper surface and a lower surface of each unit 


    PNG
    media_image1.png
    584
    853
    media_image1.png
    Greyscale


Regarding Claim 3, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 3-5, the thickness of said plurality of upper insulating frames is equal to the thickness of said plurality of lower insulating frames in the first (i.e. stacking) direction. Alternatively, and as also illustrated in Figures 1, 3-5, the thickness of said plurality of upper insulating frames is greater than the thickness of said plurality of lower insulating frames in the direction orthogonal to the first (i.e. stacking direction) (it is noted that the instant Claim does not specify the directionality of the instantly claimed thickness characteristics).

Regarding Claim 4, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 3-5, said plurality of upper insulating frames, extend, at a predetermined ratio of said plurality of upper insulating frames and said plurality of lower insulating frames, outward with respect to edges of said plurality of lower insulating frames due to the presence of the overhanging portions.

	Regarding Claim 5, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 4, said plurality of upper insulating frames and said plurality of lower insulating frames are each structured in the same, quadrangular shape.

	Regarding Claim 6, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 4, the area of each connector plate is equal to the area of said plurality of lower insulating frames but smaller than the area of said plurality of upper insulating frames.
	
Regarding Claim 7, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1, 4, said plurality of upper insulating frames, said plurality of lower insulating frames, and each connector plate are each structured in the same, quadrangular shape.

Regarding Claim 8, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.


	Regarding Claim 10, Hayashi teaches the instantly claimed invention of Claim 6, as previously described.
	As illustrated in Figures 1, 4, said plurality of upper insulating frames, said plurality of lower insulating frames, and each connector plate are each structured in the same, quadrangular shape.

	Regarding Claim 11, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, surfaces of the connector plates which contact the upper surface and the lower surface of each of the plurality of unit cells comprise a plurality of protrusions (66, 67) thereon (See Claim 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2012-003941, using the provided English machine translation for citation purposes), and further in view of Choi et al. (US 2015/0263372).

	Regarding Claim 9, Hayashi teaches the instantly claimed invention of Claim 1, as previously described.
	Hayashi does not explicitly teach that sealing members are positioned between unit cells, connector plates, said plurality of lower insulating frames, and said plurality of upper insulating frames in the fuel cell stack structure.
	However, Choi teaches a planar fuel cell stack (Abstract). As illustrated in Figure 2, Choi teaches that the stacking structure of the fuel cell stack comprises a plurality of sealing members (1140) stacked 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further position sealing members, as taught by Choi, between unit cells, connector plates, said plurality of lower insulating frames, and said plurality of upper insulating frames in the fuel cell stack structure of Hayashi, given that the further provision of such sealing members would help prevent fuel and oxidant supplied to the fuel cell stack structure from mixing with one another or leaking to the outside of the fuel cell stack structure.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729